Name: Commission Regulation (EC) No 755/2002 of 2 May 2002 amending Regulation (EC) No 2805/95 fixing the export refunds in the wine sector
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar;  agricultural activity
 Date Published: nan

 Avis juridique important|32002R0755Commission Regulation (EC) No 755/2002 of 2 May 2002 amending Regulation (EC) No 2805/95 fixing the export refunds in the wine sector Official Journal L 116 , 03/05/2002 P. 0003 - 0003Commission Regulation (EC) No 755/2002of 2 May 2002amending Regulation (EC) No 2805/95 fixing the export refunds in the wine sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2585/2001(2), and in particular Article 63(3) third indent,Whereas:(1) Commission Regulation (EC) No 694/2002(3) modified Regulation (EC) No 2805/95(4) fixing the export refunds in the wine sector.(2) Examination has revealed an error in the Annex concerning product code 2204 21 83 91/00.The Regulation in question must be amended without delay,HAS ADOPTED THIS REGULATION:Article 1In the Annex to Regulation (EC) No 694/2002, the amount of refund for product code 2204 21 83 91/00 is replaced by the following:>TABLE>Article 2This Regulation shall enter into force on 3 May 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 May 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 345, 29.12.2001, p. 10.(3) OJ L 107, 24.4.2002, p. 6.(4) OJ L 291, 6.12.1995, p. 10.